                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                     Plaintiff,

              v.

CITY OF EASTPOINTE; EASTPOINTE                   Civil Action No. 4:17-CV-10079
CITY COUNCIL; SUZANNE PIXLEY,                    (TGB) (DRG)
in her official capacity as Mayor of
Eastpointe; CARDI DEMONACO JR.,
MICHAEL KLINEFELT, SARAH
LUCIDO, and MONIQUE OWENS, in
their official capacities as members of the
Eastpointe City Council; and RYAN
COTTON, in his official capacity as
Eastpointe City Clerk,

                     Defendants.


                            SUPPLEMENTAL ORDER

      The United States filed this action to enforce Section 2 of the Voting Rights

Act, 52 U.S.C. § 10301. On June 26, 2019, this Court entered a Consent Judgment

and Decree (ECF No. 64) finding that the at-large, multiple-vote method of

election then in place to elect members of the Eastpointe City Council resulted in a

violation of Section 2 of the Voting Rights Act, 52 U.S.C. § 10301. As a remedy,

the Decree put in place an agreed-upon ranked choice voting system for Eastpointe

City Council elections. Id., Order ¶ 4. To facilitate implementation of the Consent
Judgment and Decree previously entered, the Court hereby ORDERS that the

Decree be supplemented as follows:

      14.    Notwithstanding Section 691 of the Michigan Election Law, Mich.

Comp. Laws § 168.691, Defendants may use a ranked choice ballot that lists a

candidate’s name in more than one column on the ballot for the same office.

      15.    Notwithstanding Section 795(1)(c) of the Michigan Election Law,

Mich. Comp. Laws § 168.795(1)(c), in tabulating a voter’s ballot for an office

elected using ranked choice voting, the voter’s first preference will be counted by

Defendants even if the voter has overvoted on subsequent preferences. Similarly, a

voter’s second or third preference may be counted by Defendants, per Section 5 of

the MOU, even if the voter has overvoted on subsequent preferences.

SO ORDERED.

                                       /s/Terrence G. Berg
                                       TERRENCE G. BERG
                                       UNITED STATES DISTRICT JUDGE
Dated: October 18, 2019




                                         2
The Undersigned Agree to Entry of this Supplemental Order.

For the United States of America:

MATTHEW SCHNEIDER                          ERIC S. DREIBAND
United States Attorney                     Assistant Attorney General
Eastern District of Michigan               Civil Rights Division


/s/ Luttrell D. Levingston                 /s/ Daniel J. Freeman
LUTTRELL D. LEVINGSTON                     T. CHRISTIAN HERREN, JR.
Assistant United States Attorney           TIMOTHY F. MELLETT
United States Attorney’s Office            DANIEL J. FREEMAN
Eastern District of Michigan               JASMYN G. RICHARDSON
Civil Rights Unit                          Attorneys, Voting Section
211 W. Fort Street, Suite 2001             Civil Rights Division
Detroit, MI 48226                          U.S. Department of Justice
                                           4 Constitution Square, Room 8.143
                                           150 M Street NE
                                           Washington, D.C. 20530


                                           October 16, 2019
                                           Date




                                       3
For Defendants:

/s/ Angela Bullock Gabel
ANGELA BULLOCK GABEL             RICHARD S. ALBRIGHT
ABG Law Office                   ROBERT D. IHRIE
9326 Olive Blvd. Suite 200       Ihrie O’Brien
Olivette, MO 63132               24055 Jefferson Ave., Suite 2000
                                 St. Clair Shores, MI 48080


                                 October 16, 2019
                                 Date




                             4
